The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 9/26/2022.
Claims 1, 6, 8, 13, 15 and 20 are amended. 
Claims 1-20 are pending.
Claims 1-20 are rejected.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
Response to Arguments
7. Applicant`s arguments filed September 26, 2022 have been fully considered but they are not persuasive with respect to prior art rejection.
8. Applicant`s arguments have been considered but are not persuasive, As per independent claims 1, 8 and 15, Applicant argued that Johansson/Bangalore/Cahana does not appear to explicitly disclose “receive, by the management node and from the first container, a description specifying a data object for activating the first container”, Examiner relies on a newly cited reference Tarasov to teach these limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 6, 7, 8, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (US PGPUB 2004/0054831) (hereinafter ‘Johansson’), in view of Bangalore (US PGPUB 2018/0137139 hereinafter referred to as Bangalore), and further in view of Cahana (US PGPUB 2018/0137174 hereinafter referred to as Cahana, and further in view of Tarasov (US PGPUB 2022/0147378 hereinafter referred to as Tarasov)).
As per independent claim 1, Johansson discloses a system comprising: a processor; and a first memory device including instructions that are executable by the processor for causing the processor to: determine that the second container that is in the execution phase [(Paragraphs 0021-0025; FIGs. 1 and 2 and their related text) wherein Johansson teaches to maneuver the logic circuit into its first position, execution of the first software is started immediately in order to eliminate the possibilities of the second software getting access to the components to which the logic circuit controls access, since the first software maneuvers the logic circuit into its second position before execution of the second software is started, to ensure that activation of the first software always will take place irrespective of what the processor 1 is doing or has done when such an interrupt occurs, since the processor 1 cannot ignore such an interrupt. Thus, the processor 1 will always execute the first software when an interrupt of the type NMI is generated in the computer system and supplied to the processor 1 from the interrupt handler 8. Furthermore, the second software is adapted to be activateable by means of the first software, where the logic circuit 11 is maneuvered into the first position and execution of the first software is started, input data to the first software is read into the memory 6 from the I/O arrangement 7 first. Subsequently, input data is fetched from the memory 6 and output data is stored in the memory 6 during the execution. Input data required for execution of the second software is read into the memory 3 from the I/O arrangement 7, followed by the logic circuit 11 being maneuvered into the second position and the second software is activated by the first software, thus the first software makes sure that execution of the second software is started. At the execution of the second software, input data is fetched from the memory 3 and output data is stored in the memory 3 to correspond to the claimed limitation]; a description specifying a data object for activating the first container; receive the data object for the first container from a storage device using the description [(Paragraphs 0021-0025; FIGs. 1 and 2 and their related text) wherein Johansson teaches to maneuver the logic circuit into its first position, execution of the first software is started immediately in order to eliminate the possibilities of the second software getting access to the components to which the logic circuit controls access, since the first software maneuvers the logic circuit into its second position before execution of the second software is started, to ensure that activation of the first software always will take place irrespective of what the processor 1 is doing or has done when such an interrupt occurs, since the processor 1 cannot ignore such an interrupt. Thus, the processor 1 will always execute the first software when an interrupt of the type NMI is generated in the computer system and supplied to the processor 1 from the interrupt handler 8. Furthermore, the second software is adapted to be activateable by means of the first software, where the logic circuit 11 is maneuvered into the first position and execution of the first software is started, input data to the first software is read into the memory 6 from the I/O arrangement 7 first. Subsequently, input data is fetched from the memory 6 and output data is stored in the memory 6 during the execution. Input data required for execution of the second software is read into the memory 3 from the I/O arrangement 7, followed by the logic circuit 11 being maneuvered into the second position and the second software is activated by the first software, thus the first software makes sure that execution of the second software is started. At the execution of the second software, input data is fetched from the memory 3 and output data is stored in the memory 3 to correspond to the claimed limitation].
Johansson does not appear to explicitly disclose schedule, by a management node, a first container and a second container, the first container being scheduled to be activated subsequent to an execution phase of a second container.
However, Bangalore discloses schedule, by a management node, a first container and a second container, the first container being scheduled to be activated subsequent to an execution phase of a second container [(Paragraphs 0284 and 0289; FIG. 3) where Bangalore teaches Proxy server 322 is said to be dynamically configurable by activating and deactivating containers 323. Thus, whether on demand as instructed by storage manager 340 or on a pre-defined schedule (not shown), a software container 323 is activated on proxy server 322 and executes one or more operations, e.g., establishing a testbed for a DBMS, backing up a database, restoring a database from a secondary copy 116, reporting on storage management operations to correspond to the claimed limitation].
Johansson and Bangalore are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Johansson and Bangalore before him or her, to modify the destaging of Johansson to include the scheduling of containers to be activated of Bangalore because it will provide improved storage performance.
The motivation for doing so would be to provide [“improving user access to data files across multiple computing devices and/or hosted services; and implementing data retention and pruning policies” (Paragraphs 0082 by Bangalore)].

Johansson does not appear to explicitly disclose receive, by the management node and from the first container, a description specifying a data object for activating the first container.
However, Tarasov discloses receive, by the management node and from the first container, a description specifying a data object for activating the first container [(Paragraphs 0099, 0107 and 0135-0137; FIG. 9) where Tarasov teaches each image may be represented by a small manifest that lists file names and metadata. Additionally, the manifest alone is self-sufficient to create (e.g., mount) a file system on worker nodes and support read-only metadata operations, without fetching any file data. In one embodiment, during a startup, a user requests to start a container from an image A. If a manifest for image A is locally present, a file system is mounted for the container using the manifest. If the manifest is not locally present, it is retrieved from a manifest store, and the file system is mounted for the container using the manifest. After the file system is mounted, operations such as open, stat, readdir, etc. may be performed completely locally (e.g., local to the node with the started container, etc.) to correspond to the claimed limitation].
Johansson and Tarasov are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Johansson and Bangalore before him or her, to modify the destaging of Johansson to include the manifest of containers to be activated of Tarasov because it will provide improved storage performance.
The motivation for doing so would be to provide [“need for a faster and more efficient way to store and distribute container images” (Paragraphs 0004 by Tarasov)].

Johansson does not appear to explicitly disclose access a description specifying a data object for activating the first container; receive the data object for the first container from a storage device using the description.
However, Cahana discloses access a description specifying a data object for activating the first container; receive the data object for the first container from a storage device using the description [(Paragraphs 0015, 0035-0036 and 0039; FIG. 1) where Cahana teaches a system that may include a processor to receive an image ID corresponding to a container image of a container to be run. The processor can send the image ID to a registry. The processor can then receive an image metadata corresponding to the image ID from the registry. The processor can further store the image metadata on a local file system. The processor may then generate a container including an application. The processor can then execute the application using the image metadata, where the example system 100, a daemon 106 may receive an instruction to start a container. The daemon 106 may retrieve image metadata 116 from the registry 104 as shown by arrow 118. For example, the daemon 106 may attempt to pull a container image from the registry 104 using an image ID corresponding to the container image. Instead of returning the container image, the registry 104 provides the daemon 106 image metadata 116. The image metadata 116 may correspond to the container image associated with the container to be started. The image metadata 116 may include, for example, file names, sizes and hash-codes of the files' content that form the container image. The daemon 106 may then store the image metadata 116 in the local file system 112, such that the processor may detect that a range of data corresponding to the application is missing based on the image metadata. For example, the processor may prefetch data for executing the application. In some examples, the processor may access image data on-demand using the image metadata. The processor may then send a request for the range of data to the registry. For example, the range of data may be a portion of an image to be used by the application. The processor can then receive image data corresponding to the range of data from the registry to correspond to the claimed limitation].
Johansson and Cahana are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Johansson and Cahana before him or her, to modify the destaging of Johansson to include the prefetching of container metadata of Cahana because it will provide improved storage performance.
The motivation for doing so would be to provide [“improved container startup times and continuous streaming can smoothen bandwidth requirements over time” (Paragraphs 0015 and 0048 by Cahana)].
Johansson further teaches store the data object in a second memory device prior to an end of the execution phase of the second container for subsequent use in an activation of the first container by the management node [(Paragraphs 0021-0025; FIG. 1 and the related text) wherein Johansson teaches to maneuver the logic circuit into its first position, execution of the first software is started immediately in order to eliminate the possibilities of the second software getting access to the components to which the logic circuit controls access, since the first software maneuvers the logic circuit into its second position before execution of the second software is started, to ensure that activation of the first software always will take place irrespective of what the processor 1 is doing or has done when such an interrupt occurs, since the processor 1 cannot ignore such an interrupt. Thus, the processor 1 will always execute the first software when an interrupt of the type NMI is generated in the computer system and supplied to the processor 1 from the interrupt handler 8. Furthermore, the second software is adapted to be activateable by means of the first software, where the logic circuit 11 is maneuvered into the first position and execution of the first software is started, input data to the first software is read into the memory 6 from the I/O arrangement 7 first. Subsequently, input data is fetched from the memory 6 and output data is stored in the memory 6, that corresponds to the second memory device, during the execution. Input data required for execution of the second software is read into the memory 3 from the I/O arrangement 7, followed by the logic circuit 11 being maneuvered into the second position and the second software is activated by the first software, thus the first software makes sure that execution of the second software is started. At the execution of the second software, input data is fetched from the memory 3 and output data is stored in the memory 3 to correspond to the claimed limitation]
Therefore, it would have been obvious to combine Johansson and Cahana to obtain the invention as specified in the instant claim.
As per dependent claim 6, Cahana discloses wherein the first memory device further includes instructions that are executable by the processor for causing the processor to receive the description by transmitting a request for the description to the first container [(Paragraphs 0015, 0035-0036 and 0039; FIG. 1) where Cahana teaches a system that may include a processor to receive an image ID corresponding to a container image of a container to be run. The processor can send the image ID to a registry. The processor can then receive an image metadata corresponding to the image ID from the registry. The processor can further store the image metadata on a local file system. The processor may then generate a container including an application. The processor can then execute the application using the image metadata, where the example system 100, a daemon 106 may receive an instruction to start a container. The daemon 106 may retrieve image metadata 116 from the registry 104 as shown by arrow 118. For example, the daemon 106 may attempt to pull a container image from the registry 104 using an image ID corresponding to the container image. Instead of returning the container image, the registry 104 provides the daemon 106 image metadata 116. The image metadata 116 may correspond to the container image associated with the container to be started. The image metadata 116 may include, for example, file names, sizes and hash-codes of the files' content that form the container image. The daemon 106 may then store the image metadata 116 in the local file system 112, such that the processor may detect that a range of data corresponding to the application is missing based on the image metadata. For example, the processor may prefetch data for executing the application. In some examples, the processor may access image data on-demand using the image metadata. The processor may then send a request for the range of data to the registry. For example, the range of data may be a portion of an image to be used by the application. The processor can then receive image data corresponding to the range of data from the registry to correspond to the claimed limitation].
As per dependent claim 7, Cahana discloses wherein the first container is configured to provide the description in response to receiving the request [(Paragraphs 0015, 0035-0036 and 0039; FIG. 1) where Cahana teaches a system that may include a processor to receive an image ID corresponding to a container image of a container to be run. The processor can send the image ID to a registry. The processor can then receive an image metadata corresponding to the image ID from the registry. The processor can further store the image metadata on a local file system. The processor may then generate a container including an application. The processor can then execute the application using the image metadata, where the example system 100, a daemon 106 may receive an instruction to start a container. The daemon 106 may retrieve image metadata 116 from the registry 104 as shown by arrow 118. For example, the daemon 106 may attempt to pull a container image from the registry 104 using an image ID corresponding to the container image. Instead of returning the container image, the registry 104 provides the daemon 106 image metadata 116. The image metadata 116 may correspond to the container image associated with the container to be started. The image metadata 116 may include, for example, file names, sizes and hash-codes of the files' content that form the container image. The daemon 106 may then store the image metadata 116 in the local file system 112, such that the processor may detect that a range of data corresponding to the application is missing based on the image metadata. For example, the processor may prefetch data for executing the application. In some examples, the processor may access image data on-demand using the image metadata. The processor may then send a request for the range of data to the registry. For example, the range of data may be a portion of an image to be used by the application. The processor can then receive image data corresponding to the range of data from the registry to correspond to the claimed limitation].
As for independent claims 8 and 15, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale. 
As for dependent claims 13 and 20, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
As for dependent claims 14, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.  
Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable Johansson in view of Bangalore in view Cahana in view of Tarasov, as applied to claims 1, 8 and 15 above, in view of Bacher et al. (US PGPUB 2011/0153687) (hereinafter ‘Bacher’).
As per dependent claim 2, Johansson/Cahana discloses the system of claim 1.
Johansson/Cahana does not appear to explicitly disclose wherein the storage device is a first storage device and the data object is a first data object, and the first memory device further includes instructions that are executable by the processor for causing the processor to: receive a quota for the first container specifying a priority for a second data object associated with the first container; receive the second data object from the first storage device; and store the second data object in a second storage device based on the quota prior to the end of the execution phase of the second container.
However, Bacher discloses wherein the storage device is a first storage device and the data object is a first data object, and the first memory device further includes instructions that are executable by the processor for causing the processor to: receive a quota for the first container specifying a priority for a second data object associated with the first container; receive the second data object from the first storage device [(Paragraphs 0024 ad 0026-0032; FIGs. 1and 3-4) where Bacher teaches storage location determinator program 30 enables computer system 12 to determine a storage location for data item 34. To this extent, storage location determinator program 30 utilizes a first data storage location 38A and a second data storage location 38B within persistent storage 36. First data storage location 38A has an access speed that is faster than that of second data storage location 38B. To this extent, first data storage location 38A and second data storage location 38B may be distinct portions of a single storage device within persistent storage 36. In the alternative, first data storage location 38A may reside in a storage device that is distinct and/or separate from that of second data storage location 38B. As such, either or both of first data storage location 38A or second data storage location 38B may be embodied within a hard disk, floppy disk, flash memory, tape drive and/or any other device or apparatus that is known in the art to be used for persistent data storage, such that score 44 provides way to prioritize data item 34 with respect to other data items based on how frequently data item 34 is accessed. As such, score 44 may be calculated by the operating system of computer 12 using some or all factors including, but not limited to: [0027] open time and/or close time of data item 34--a greater amount of time that data item 34 remains open would lead to a higher value for score 44; [0028] the amount of data in data item 34 that is accessed (e.g., read and/or written) with respect to the total amount of data in data item 34--this information may be retrieved from the file inode in the operation system kernel and used to update the score to reflect the amount of file access activity. This factor could be used to estimate the importance of data item 34, and, as a result the benefit that would be gained from moving the data item to a different data storage location. A large data item 34 that has only a small amount accessed would have a lower value for score 44. In contrast, a greater amount of data accessed per activity would lead to a higher value for score 44; [0029] the period from the last time that data item 34 was closed to the next time that data item 34 is opened--a shorter amount of time between accesses would lead to a higher value for score 44; [0030] the total amount of data in data item 34--a smaller amount of data would lead to a higher value for score 44; and [0031] the type of data contained in data item 34--some types of data, such as audio or video may be determined not to have a need for faster access. As such, files such as these may be exempt from scoring or may have a score that remains low, ensuring that these files are maintained in second data storage location 38B, where it will be obvious to receive the scoring priority of the data objects for the container of Johansson/Cahana specifying the priority of data objects and to receive the data item/object from data storage location 38B to be transferred to data storage location 38A to correspond to the claimed limitation]; and store the second data object in a second storage device based on the quota prior to the end of the execution phase of the second container [(Paragraphs 0024 ad 0026-0032; FIGs. 1and 3-4) where Bacher teaches storage location determinator program 30 enables computer system 12 to determine a storage location for data item 34. To this extent, storage location determinator program 30 utilizes a first data storage location 38A and a second data storage location 38B within persistent storage 36. First data storage location 38A has an access speed that is faster than that of second data storage location 38B. To this extent, first data storage location 38A and second data storage location 38B may be distinct portions of a single storage device within persistent storage 36. In the alternative, first data storage location 38A may reside in a storage device that is distinct and/or separate from that of second data storage location 38B. As such, either or both of first data storage location 38A or second data storage location 38B may be embodied within a hard disk, floppy disk, flash memory, tape drive and/or any other device or apparatus that is known in the art to be used for persistent data storage, such that score 44 provides way to prioritize data item 34 with respect to other data items based on how frequently data item 34 is accessed. As such, score 44 may be calculated by the operating system of computer 12 using some or all factors including, but not limited to: [0027] open time and/or close time of data item 34--a greater amount of time that data item 34 remains open would lead to a higher value for score 44; [0028] the amount of data in data item 34 that is accessed (e.g., read and/or written) with respect to the total amount of data in data item 34--this information may be retrieved from the file inode in the operation system kernel and used to update the score to reflect the amount of file access activity. This factor could be used to estimate the importance of data item 34, and, as a result the benefit that would be gained from moving the data item to a different data storage location. A large data item 34 that has only a small amount accessed would have a lower value for score 44. In contrast, a greater amount of data accessed per activity would lead to a higher value for score 44; [0029] the period from the last time that data item 34 was closed to the next time that data item 34 is opened--a shorter amount of time between accesses would lead to a higher value for score 44; [0030] the total amount of data in data item 34--a smaller amount of data would lead to a higher value for score 44; and [0031] the type of data contained in data item 34--some types of data, such as audio or video may be determined not to have a need for faster access. As such, files such as these may be exempt from scoring or may have a score that remains low, ensuring that these files are maintained in second data storage location 38B to correspond to the claimed limitation].
Johansson/Cahana and Bacher are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Johansson/Cahana and Bacher before him or her, to modify the method of Johansson/Cahana to include the priority scoring and relocating the data items based on such scoring mechanism of Bacher to enhance processing time.
The motivation for doing so would be [“increasing the speed that data is stored and accessed can yield large dividends with respect to increasing the speed of the system as a whole” (Paragraph 0002 by Bacher)].
Therefore, it would have been obvious to combine Johansson, Cahana and Bacher to obtain the invention as specified in the instant claim.
As per dependent claim 3, Bacher discloses  wherein the first storage device is slower than the second storage device [(Paragraphs 0024 ad 0026-0032; FIGs. 1and 3-4) where Bacher teaches storage location determinator program 30 enables computer system 12 to determine a storage location for data item 34. To this extent, storage location determinator program 30 utilizes a first data storage location 38A and a second data storage location 38B within persistent storage 36. First data storage location 38A has an access speed that is faster than that of second data storage location 38B. To this extent, first data storage location 38A and second data storage location 38B may be distinct portions of a single storage device within persistent storage 36. In the alternative, first data storage location 38A may reside in a storage device that is distinct and/or separate from that of second data storage location 38B. As such, either or both of first data storage location 38A or second data storage location 38B may be embodied within a hard disk, floppy disk, flash memory, tape drive and/or any other device or apparatus that is known in the art to be used for persistent data storage, such that score 44 provides way to prioritize data item 34 with respect to other data items based on how frequently data item 34 is accessed. As such, score 44 may be calculated by the operating system of computer 12 using some or all factors including, but not limited to: [0027] open time and/or close time of data item 34--a greater amount of time that data item 34 remains open would lead to a higher value for score 44; [0028] the amount of data in data item 34 that is accessed (e.g., read and/or written) with respect to the total amount of data in data item 34--this information may be retrieved from the file inode in the operation system kernel and used to update the score to reflect the amount of file access activity. This factor could be used to estimate the importance of data item 34, and, as a result the benefit that would be gained from moving the data item to a different data storage location. A large data item 34 that has only a small amount accessed would have a lower value for score 44. In contrast, a greater amount of data accessed per activity would lead to a higher value for score 44; [0029] the period from the last time that data item 34 was closed to the next time that data item 34 is opened--a shorter amount of time between accesses would lead to a higher value for score 44; [0030] the total amount of data in data item 34--a smaller amount of data would lead to a higher value for score 44; and [0031] the type of data contained in data item 34--some types of data, such as audio or video may be determined not to have a need for faster access. As such, files such as these may be exempt from scoring or may have a score that remains low, ensuring that these files are maintained in second data storage location 38B to correspond to the claimed limitation].
As per dependent claim 4, Bacher discloses wherein the quota specifies an additional priority for a third data object associated with the first container and the first memory device further includes instructions that are executable by the processor for causing the processor to maintain the third data object in the first storage device based on the quota [(Paragraphs 0024, 0026-0032 and 0034-0036; FIGs. 1and 3-4 and their related text) where Bacher teaches that score 44 provides way to prioritize data item 34 with respect to other data items based on how frequently data item 34 is accessed. Looking now at FIG. 4, another score table 120 resulting from a periodic recalculation/update of some or all of scores 44 in accordance with an embodiment of the present invention is shown. This periodic recalculation of scores 44 associated with data items 34A-C in score table 120 is performed by fading scores 44 based on a period of time having elapsed since a previous access of the data item. Specifically, a certain amount may be deducted from a particular score based on how much time has elapsed since the calculation time shown in table 120. As illustrated, scores 44 associated with each data item 34A-D have been recalculated. As the calculation time (FIG. 3) associated with data item 3 34C is only one day previous from that of the periodic recalculation, the score associated with data item 3 34C has not changed. However, since data item 1 34A had a calculation time (FIG. 3) that was prior to that of data item 2 34B, score 44 associated with data item 1 34A has undergone a greater fading than has score 44 associated with data item 2 34B. As a result, the new first data location 38A has been selected for data item 3 34C based on score 44 calculated for data item 3 34C at the time of the previous access. Furthermore, the new first data location 38A has been selected for data item 2 34B and data item 1 has been moved to second data location 38B based on the access time based fading to correspond to the claimed limitation].
As for dependent claims 9 and 16, the applicant is directed to the rejections to claims 2 set forth above, as they are rejected based on the same rationale.
As for dependent claims 10 and 17, the applicant is directed to the rejections to claims 3 set forth above, as they are rejected based on the same rationale.
As for dependent claims 11 and 18, the applicant is directed to the rejections to claims 4 set forth above, as they are rejected based on the same rationale.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable Johansson in view of Bangalore in view Cahana in view of Tarasov, as applied to claims 1, 8 and 15 above, in view of Grechishkin et al. (US 10,795,708) (hereinafter ‘Grechishkin’).
As per dependent claim 5, Johansson/Cahana discloses the system of claim 1.
Johansson/Cahana does not appear to explicitly disclose wherein the first memory device further includes instructions that are executable by the processor for causing the processor to: determine the first container is deactivated; and in response to determining the first container is deactivated: receive the data object from the second memory device; and store the data object in the storage device.
However, Bacher discloses wherein the first memory device further includes instructions that are executable by the processor for causing the processor to: determine the first container is deactivated; and in response to determining the first container is deactivated: receive the data object from the second memory device; and store the data object in the storage device [(Column 6, lines 49-67 and Column 7, lines 44-53; FIGs. 1 and 3-4) where Grechishkin teaches that during execution of the write operation, there may be a failure in writing the data to the storage device, such as if the USB interface 162, 262 becomes disconnected, the network 164, 264 goes down or if the storage device becomes otherwise inaccessible. Storage device interface 376 may detect that the storage device is disconnected from host computer system 110, 210 or is otherwise unavailable and may, for example, instruct virtual machine/application interface 372 to suspend execution of the virtual machine 140, 142 (if applicable). In one embodiment, storage device interface 376 may notify user interface module 378 of the disconnect, so that user interface module 378 can instruct the user to initiate a repair. Storage device interface 376 may further determine that the storage device is reconnected to host computer system 110, 210 and can resume the write operation to continue writing data from cache 134, 234 to the reconnected storage device to correspond to the claimed limitation].
Johansson/Cahana and Grechishkin are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Johansson/Cahana and Grechishkin before him or her, to modify the method of Johansson/Cahana to include the suspension of VMs and to write data from cahce memory to storage device of Grechishkin to enhance processing time.
The motivation for doing so would be [“improve the hardware utilization rate” (Column 1, lines 20-22  by Grechishkin)].
Therefore, it would have been obvious to combine Johansson, Cahana and Grechishkin to obtain the invention as specified in the instant claim.
As for dependent claims 12 and 19, the applicant is directed to the rejections to claims 5 set forth above, as they are rejected based on the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135